DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of US Patent No. 10,643,422.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.  The subject matter claimed in the instant application is anticipated by the referenced US Patent, as follows: the difference between independent Claim 1 of instant application, 17/529092 and Claim 1 of US Patent No. 10,643,422 are highlighted in the following table.
Claim 1 of 17/529092
Claim 1 of 10,643,422
An electronic gaming machine, comprising:
An electronic gaming machine, comprising:
a main cabinet enclosing at least one inner component of the electronic gaming machine; 
a main cabinet securely enclosing a cash box;
a door providing access to the at least one inner component; and
a door providing access to the cash box; and
at least one hinge assembly securing the door to the main cabinet, wherein when the at least one hinge assembly is in a closed position the at least one hinge assembly is mounted internally within the main cabinet to prevent tampering of the at least one inner component, the at least one hinge assembly comprising:
at least one hinge assembly securing the door to the main cabinet, the at least one hinge assembly comprising:
 a first flange coupled to an internal surface of the door;
a first flange coupled to the door, wherein the first flange comprises a first portion and a second portion, the second portion extending orthogonally away from the first portion; 
a second flange coupled to an internal surface of the main cabinet;
a second flange coupled to the main cabinet, wherein the second flange comprises a first portion and a second portion the second portion extending orthogonally away from the first portion;
a first link pair coupled to and extending from the first flange at a first pivot joint;
a first link pair coupled to and extending from the first flange at a first pivot joint;
a second link pair coupled to and extending from the first flange at a second pivot joint; and
a second link pair coupled to and extending from the first flange at a second pivot joint;

a first contact region, wherein the first link pair comes into contact with the second link pair, preventing over-rotation of the door such that the door does not come into contact with an external surface of the electronic gaming machine;
a third link pair coupled to the first link pair at a third pivot joint, the third link pair further coupled to the second flange at a fourth pivot joint, the third link pair further coupled to the second link pair at a fifth pivot joint.
a third link pair coupled to the first link pair at a third pivot joint, the third link pair further coupled to the second flange at a fourth pivot joint, the third link pair further coupled to the second link pair at a fifth pivot joint; and

a fourth link pair coupled to the second flange at a sixth pivot joint, the fourth link pair further coupled to the second link pair at a seventh pivot joint.


	Additionally, Claims 2, 4, and 5 are substantially encompassed by Claim 1.  Claims 11, 13, and 14 are substantially encompassed by Claim 10.  Furthermore, Claims 6-9, 15-18, and 20 are substantially similar to Claims 2, 3, 5, 8, 11, 12, 14, 17, and 20.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of US Patent No. 11,195,368.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.  The subject matter claimed in the instant application is anticipated by the referenced US Patent, as follows: the difference between independent Claim 1 of instant application, 17/529092 and Claim 1 of US Patent No. 11,195,368 are highlighted in the following table.
Claim 1 of 17/347279
Claim 1 of 11,195,368
An electronic gaming machine, comprising:
An electronic gaming machine, comprising:
a main cabinet enclosing at least one inner component of the electronic gaming machine; 
a main cabinet securely enclosing at least one inner component of the electronic gaming machine; 
a door providing access to the at least one inner component; and
 a door providing access to the at least one inner component of the electronic gaming machine; and
at least one hinge assembly securing the door to the main cabinet, wherein when the at least one hinge assembly is in a closed position the at least one hinge assembly is mounted internally within the main cabinet to prevent tampering of the at least one inner component, the at least one hinge assembly comprising:
at least one hinge assembly securing the door to the main cabinet, the at least one hinge assembly comprising:
a first flange coupled to an internal surface of the door;
a first flange coupled to the door;
a second flange coupled to an internal surface of the main cabinet; 
a second flange coupled to the main cabinet;
a first link pair coupled to and extending from the first flange at a first pivot joint;
a first link pair coupled to and extending from the first flange at a first pivot joint;
a second link pair coupled to and extending from the first flange at a second pivot joint; and
a second link pair coupled to the first link pair at a second pivot joint, wherein the second link pair is further coupled to the second flange at a third pivot joint; and

a first contact region, wherein the second link pair comes into contact with the first flange, preventing contact of the door with an external surface of the electronic gaming machine.
a third link pair coupled to the first link pair at a third pivot joint, the third link pair further coupled to the second flange at a fourth pivot joint, the third link pair further coupled to the second link pair at a fifth pivot joint.



Additionally, Claim 2 is substantially encompassed by Claim 1.  Claim 11 is substantially encompassed by Claim 10.  Furthermore, Claims 5-9, 14-18, and 20 are substantially similar to Claims 2, 6, 3, 4, 8, 11, 15, 12, 13, 17, and 20.
Prior Art
Claims 1-20 have not been rejected over prior art.  
For instance, a thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“a first flange coupled to an internal surface of the door; 
a second flange coupled to an internal surface of the main cabinet; 
a first link pair coupled to and extending from the first flange at a first pivot joint; 
a second link pair coupled to and extending from the first flange at a second pivot joint; and 
a third link pair coupled to the first link pair at a third pivot joint, the third link pair further coupled to the second flange at a fourth pivot joint, the third link pair further coupled to the second link pair at a fifth pivot joint” (substantially encompassed by independent claims 1, 10, and 19).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715